UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7045


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THOMAS DUCKETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:13-cr-00264-HMH-1)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Duckett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Duckett appeals the district court’s order denying his motion for a sentence

reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

5222. Duckett argued that he was entitled to a reduction because he was no longer subject

to an enhanced sentence under 21 U.S.C. § 851 (2012). However, Duckett’s sentence was

not enhanced pursuant to 21 U.S.C. § 851. Accordingly, we affirm the district court’s

denial of relief. * We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




       *
        Duckett raises a challenge to his conviction for the first time on appeal. We decline
to address the claim because it is not properly before us. See In re Under Seal, 749 F.3d
276, 285 (4th Cir. 2014).

                                             2